Name: Commission Implementing Regulation (EU) 2015/1170 of 16 July 2015 adding to the 2015 fishing quotas certain quantities withheld in the year 2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96
 Type: Implementing Regulation
 Subject Matter: fisheries
 Date Published: nan

 17.7.2015 EN Official Journal of the European Union L 189/2 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1170 of 16 July 2015 adding to the 2015 fishing quotas certain quantities withheld in the year 2014 pursuant to Article 4(2) of Council Regulation (EC) No 847/96 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas (1), and in particular Article 4(2) thereof, Whereas: (1) According to Article 4(2) of Regulation (EC) No 847/96, Member States may ask the Commission, before 31 October of the year of application of a fishing quota allocated to them, to withhold a maximum of 10 % of that quota to be transferred to the following year. The Commission is to add to the relevant quota the quantity withheld. (2) Council Regulations (EU) No 1262/2012 (2), (EU) No 1180/2013 (3), (EU) No 24/2014 (4), and (EU) No 43/2014 (5) fix fishing quotas for certain stocks for 2014 and specify which stocks may be subject to the measures provided for in Regulation (EC) No 847/96. (3) Council Regulations (EU) No 1221/2014 (6), (EU) No 1367/2014 (7), (EU) 2015/104 (8) and (EU) 2015/106 (9) fix fishing quotas for certain stocks for 2015. (4) Certain Member States have requested, before 31 October 2014, pursuant to Article 4(2) of Regulation (EC) No 847/96, that part of their quotas for 2014 be withheld and transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quotas for 2015. (5) On 6 August 2014, the Russian Federation imposed an embargo on the importation of certain agricultural and fisheries products from the Union. In view of those exceptional circumstances, Regulation (EU) No 1221/2014 amended Regulations (EU) No 43/2014 and (EU) No 1180/2013 in respect of stocks that were the most severely or directly affected. The amendment provided for the transfer of an increased percentage of quantities not used in 2014 to the quotas allocated for such stocks in 2015. Those quotas benefited therefore already from an exceptional transfer and are excluded from the scope of this Regulation. (6) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS REGULATION: Article 1 The fishing quotas fixed for 2015 in Regulations (EU) No 1221/2014, (EU) No 1367/2014 and (EU) 2015/104 are increased as set out in the Annex. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 115, 9.5.1996, p. 3. (2) Council Regulation (EU) No 1262/2012 of 20 December 2012 fixing for 2013 and 2014 the fishing opportunities for EU vessels for certain deep-sea fish stocks (OJ L 356, 22.12.2012, p. 22). (3) Council Regulation (EU) No 1180/2013 of 19 November 2013 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea (OJ L 313, 22.11.2013, p. 4). (4) Council Regulation (EU) No 24/2014 of 10 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 9, 14.1.2014, p. 1). (5) Council Regulation (EU) No 43/2014 of 20 January 2014 fixing for 2014 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, to Union vessels, in certain non-Union waters (OJ L 24, 28.1.2014, p. 1). (6) Council Regulation (EU) No 1221/2014 of 10 November 2014 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks applicable in the Baltic Sea and amending Regulations (EU) No 43/2014 and (EU) No 1180/2013 (OJ L 330, 15.11.2014, p. 16). (7) Council Regulation (EU) No 1367/2014 of 15 December 2014 fixing for 2015 and 2016 the fishing opportunities for Union fishing vessels for certain deep-sea fish stocks (OJ L 366, 20.12.2014, p. 1). (8) Council Regulation (EU) 2015/104 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks, applicable in Union waters and, for Union vessels, in certain non-Union waters, amending Regulation (EU) No 43/2014 and repealing Regulation (EU) No 779/2014 (OJ L 22, 28.1.2015, p. 1). (9) Council Regulation (EU) 2015/106 of 19 January 2015 fixing for 2015 the fishing opportunities for certain fish stocks and groups of fish stocks in the Black Sea (OJ L 19, 24.1.2015, p. 8). ANNEX Country ID Stock Id Species Zone name Final Quota 2014 (1) (in tonnes) Catches 2014 (in tonnes) Special Condition catches 2014 (in tonnes) % final quota Transferred quantity (in tonnes) BE ANF/07. Anglerfish VII 2 434,880 491,079 177,243 27,45 % 243,488 BE ANF/2AC4-C Anglerfish Union waters of IIa and IV 311,380 216,867 / 69,65 % 31,138 BE ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 139,500 108,098 / 77,49 % 13,950 BE COD/07A. Cod VIIa 11,080 9,151 / 82,59 % 1,108 BE COD/07D. Cod VIId 76,710 72,230 / 94,16 % 4,480 BE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 355,370 141,495 / 39,82 % 35,537 BE HAD/07A. Haddock VIIa 8,790 7,035 / 80,03 % 0,879 BE HAD/2AC4. Haddock IV; Union waters of IIa 128,000 98,275 / 76,78 % 12,800 BE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 0,070 / / N/A 0,007 BE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 112,500 100,445 / 89,28 % 11,250 BE HKE/2AC4-C Hake Union waters of IIa and IV 44,820 42,086 / 93,20 % 2,734 BE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 188,730 12,395 / 6,57 % 18,873 BE HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 15,300 5,824 / 38,07 % 1,530 BE LEZ/07. Megrims VII 622,810 166,763 / 26,78 % 62,281 BE LEZ/2AC4-C Megrims Union waters of IIa and IV 10,690 9,791 / 91,59 % 0,899 BE LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 27,500 12,227 / 44,46 % 2,750 BE LIN/04-C. Ling Union waters of IV 17,600 16,351 / 92,90 % 1,249 BE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 99,740 80,200 / 80,41 % 9,974 BE NEP/07. Norway lobster VII 10,620 8,277 / 77,94 % 1,062 BE NEP/2AC4-C Norway lobster Union waters of IIa and IV 914,480 494,412 / 54,06 % 91,448 BE NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 5,560 0,083 / 1,49 % 0,556 BE PLE/07A. Plaice VIIa 165,030 99,898 / 60,53 % 16,503 BE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 7 892,500 7 151,559 / 90,61 % 740,941 BE PLE/7DE. Plaice VIId and VIIe 1 437,630 1 429,908 / 99,46 % 7,722 BE PLE/7FG. Plaice VIIf and VIIg 183,000 181,270 / 99,05 % 1,730 BE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 6,000 4,485 / 74,75 % 0,600 BE SOL/07D. Common sole VIId 1 661,690 1 495,916 / 90,02 % 165,774 BE SOL/07E. Common sole VIIe 29,380 24,828 / 84,51 % 2,938 BE SOL/24-C. Common sole Union waters of II and IV 971,480 964,970 / 99,33 % 6,510 BE SOL/7FG. Common sole VIIf and VIIg 720,800 703,148 / 97,55 % 17,652 BE SOL/7HJK. Common sole VIIh, VIIj and VIIk 53,190 42,106 / 79,16 % 5,319 BE WHG/07A. Whiting VIIa 3,450 1,618 / 46,90 % 0,345 BE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 347,060 311,723 / 89,82 % 34,706 DE ANF/07. Anglerfish VII 360,390 351,597 / 97,56 % 8,793 DE ANF/2AC4-C Anglerfish Union waters of IIa and IV 334,960 325,690 / 97,23 % 9,270 DE ARU/1/2. Greater silver smelt Union and international waters of I and II 26,730 0 / 0 % 2,673 DE ARU/34-C Greater silver smelt Union waters of III and IV 204,820 204,323 / 99,76 % 0,497 DE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 1 117,040 999,842 / 89,51 % 111,704 DE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 24,500 0 / 0 % 2,450 DE BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 125,250 0 / 0 % 12,525 DE COD/03AS. Cod Kattegat 0,220 0,004 / 1,82 % 0,022 DE COD/3DX32. Cod Union waters of Subdivisions 25-32 5 796,140 0 791,277 13,65 % 579,614 DE GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 9,990 0 / 0 % 0,999 DE GFB/567- Greater forkbeard EU and international waters of V, VI and VII 11,100 0 / 0 % 1,110 DE GHL/2A-C46 Greenland halibut Union waters of IIa and IV; Union and international waters of Vb and VI 42,800 0 / 0 % 4,280 DE HAD/2AC4. Haddock IV; Union waters of IIa 689,950 355,219 316,511 97,36 % 18,220 DE HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 121,000 114,464 / 94,60 % 6,536 DE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 5,180 0 / 0 % 0,518 DE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 3,400 0 / 0 % 0,340 DE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 361,170 3 354,224 / 99,79 % 6,946 DE HKE/2AC4-C Hake Union waters of IIa and IV 216,130 119,835 / 55,75 % 21,613 DE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 3 0 / 0 % 0,300 DE LEZ/2AC4-C Megrims Union waters of IIa and IV 5,560 0,780 / 14,03 % 0,556 DE LIN/04-C. Ling Union waters of IV 50,420 40,329 / 79,99 % 5,042 DE LIN/1/2. Ling Union and international waters of I and II 4,890 1,893 / 38,71 % 0,489 DE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 1,420 0,545 / 38,38 % 0,142 DE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 19,310 0,245 / 1,27 % 1,931 DE MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 1 205,500 0 1 205,476 100 % 0,453 DE NEP/2AC4-C Norway lobster Union waters of IIa and IV 484,170 416,656 / 86,05 % 48,417 DE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 12,250 7,465 / 60,94 % 1,225 DE PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 6 387,000 4 211,595 10,832 66,11 % 638,700 DE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 9 824,600 8 754,943 / 89,11 % 982,460 DE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 8,530 0 / 0 % 0,853 DE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 8,850 0 / 0 % 0,885 DE RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 20,600 0 / 0 % 2,060 DE SOL/24-C. Common sole Union waters of II and IV 681,350 641,153 / 94,10 % 40,197 DE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 15,240 2,233 / 14,65 % 1,524 DE USK/04-C. Tusk Union waters of IV 21,080 1,893 / 8,98 % 2,108 DE USK/1214EI Tusk Union and international waters of I, II and XIV 1,470 0 / 0 % 0,147 DE USK/3A/BCD Tusk IIIa, Union waters of Subdivisions 22-32 7,770 0,001 / 0,01 % 0,770 DE USK/567EI. Tusk Union and international waters of V, VI and VII 13,300 0 / 0 % 1,330 DE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 27 144,970 20 735,395 3 691,752 89,99 % 2 714,497 DE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 2,200 0 / 0 % 0,220 DK ANF/2AC4-C Anglerfish Union waters of IIa and IV 685,660 288,340 / 42,05 % 68,566 DK ARU/34-C Greater silver smelt Union waters of III and IV 513,730 137,690 / 26,80 % 51,373 DK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 838,550 710,920 / 84,78 % 83,855 DK BOR/678- Boarfish Union and international waters of VI, VII and VIII 31 291,000 8 746,220 / 27,95 % 3 129,100 DK COD/3DX32. Cod EU waters of Subdivisions 25-32 15 945,440 0 5 948,150 37,30 % 1 594,544 DK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 12,320 0 / 0 % 1,232 DK HAD/2AC4. Haddock IV; Union waters of IIa 1 192,020 1 078,790 / 90,50 % 113,230 DK HAD/3A/BCD Haddock IIIa, Union waters of Subdivisions 22-32 1 909,000 1 764,190 / 92,41 % 144,810 DK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 24,750 19,700 / 79,60 % 2,475 DK HKE/2AC4-C Hake Union waters of IIa and IV 1 307,160 553,790 / 42,37 % 130,716 DK HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 1 149,680 258,590 / 22,49 % 114,968 DK LEZ/2AC4-C Megrims Union waters of IIa and IV 27,920 23,450 / 83,99 % 2,792 DK LIN/04-C. Ling Union waters of IV 142,430 111,340 / 78,17 % 14,243 DK LIN/1/2. Ling Union and international waters of I and II 8,890 0 / 0 % 0,889 DK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 71,330 63,880 / 89,56 % 7,133 DK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 6,560 0 / 0 % 0,656 DK NEP/2AC4-C Norway lobster Union waters of IIa and IV 914,510 470,360 / 51,43 % 91,451 DK NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 4 117,870 2 844,750 / 69,08 % 411,787 DK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 19 514,000 7 333,780 4 415,820 60,21 % 1 951,400 DK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 5 427,000 4 917,090 / 90,60 % 509,910 DK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 16,000 15,470 / 96,69 % 0,530 DK PRA/2AC4-C Northern prawn Union waters of IIa and IV 2 071,060 107,150 / 5,17 % 207,106 DK SOL/24-C. Common sole Union waters of II and IV 351,210 315,590 / 89,86 % 35,121 DK SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 351,890 283,080 / 80,45 % 35,189 DK USK/04-C. Tusk Union waters of IV 70,990 3,250 / 4,58 % 7,099 DK USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 16,630 1,210 / 7,28 % 1,663 DK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 38 597,750 34 708,170 45,880 90,04 % 3 843,700 EE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 4,000 0 / 0 % 0,400 EE COD/3DX32. Cod Union waters of Subdivisions 25-32 1 666,370 0 165,069 9,91 % 166,637 EE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 69,300 0 / 0 % 6,930 ES ANE/08. Anchovy VIII 16 737,840 2 755,181 / 16,46 % 1 673,784 ES ANF/07. Anglerfish VII 3 300,710 3 011,828 / 91,25 % 288,882 ES ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 1 300,550 1 062,647 / 81,71 % 130,055 ES ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 2 103,170 1 956,693 / 93,04 % 146,477 ES BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 12,000 10,800 / 90,00 % 1,200 ES GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 12,320 0 / 0 % 1,232 ES HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 0,330 0 / 0 % 0,033 ES HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 15 545,900 14 745,757 / 94,85 % 800,143 ES HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 10 547,660 7 444,799 2 491,896 94,21 % 610,965 ES HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 11 397,220 6 979,913 / 61,24 % 1 139,722 ES JAX/08C. Horse mackerel and associated by-catches VIIIc 19 444,850 18 897,069 36,630 97,37 % 511,101 ES JAX/09. Horse mackerel and associated by-catches IX 10 168,630 10 168,067 / 99,99 % 0,563 ES LEZ/07. Megrims VII 5 199,790 3 227,351 / 62,07 % 519,979 ES LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 505,740 129,342 / 25,57 % 50,574 ES LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 793,510 551,034 / 69,44 % 79,351 ES LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 2 199,880 934,369 / 42,47 % 219,988 ES LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 315,970 1 573,013 / 67,92 % 231,597 ES MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 42 110,380 34 920,382 1 537,107 86,58 % 4 211,038 ES NEP/07. Norway lobster VII 1 390,850 20,321 126,527 10,56 % 139,085 ES NEP/08C. Norway lobster VIIIc 61,870 14,879 / 24,05 % 6,187 ES NEP/5BC6. Norway lobster VI; Union and international waters of Vb 34,720 0,152 / 0,44 % 3,472 ES NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 42,120 0,445 / 1,06 % 4,212 ES NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 33,690 24,403 / 72,43 % 3,369 ES RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 3 410,000 2 895,712 304,000 93,83 % 210,288 ES SBR/09- Red Seabream EU and international waters of IX 682,250 67,856 49,120 17,15 % 68,225 ES SBR/10- Red Seabream EU and international waters of X 9,000 0 / 0 % 0,900 ES USK/567EI. Tusk Union and international waters of V, VI and VII 15,770 15,762 / 99,95 % 0,008 ES WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 12 411,720 29,415 / 0,24 % 1 241,172 ES WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 26 806,790 24 301,590 / 90,65 % 2 505,200 ES WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 1,110 0 / 0 % 0,111 FI COD/3DX32. Cod Union waters of Subdivisions 25-32 1 284,010 0 339,873 26,47 % 128,401 FR ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 21,120 13,766 / 65,18 % 2,112 FR ANE/08. Anchovy VIII 4 479,090 3 402,243 / 75,96 % 447,909 FR ANF/07. Anglerfish VII 18 678,450 14 168,831 / 75,86 % 1 867,845 FR ANF/2AC4-C Anglerfish Union waters of IIa and IV 64,020 35,974 / 56,19 % 6,402 FR ANF/8ABDE. Anglerfish VIIIa, VIIIb, VIIId and VIIIe 8 351,760 6 804,687 / 81,48 % 835,176 FR ANF/8C3411 Anglerfish VIIIc, IX and X; Union waters of CECAF 34.1.1 56,950 44,391 / 77,95 % 5,695 FR ARU/1/2. Greater silver smelt Union and international waters of I and II 8,890 0 / 0 % 0,889 FR ARU/34-C Greater silver smelt Union waters of III and IV 7,780 0,536 / 6,89 % 0,778 FR ARU/567. Greater silver smelt Union and international waters of V, VI and VII 7,780 0,080 / 1,03 % 0,778 FR BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 2 017,960 1 549,058 / 76,76 % 201,796 FR BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 3 510,710 2 185,617 / 62,26 % 351,071 FR BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 32,190 9,234 / 28,69 % 3,219 FR COD/07A. Cod VIIa 2,160 0,079 / 3,66 % 0,216 FR COD/07D. Cod VIId 1 501,440 1 243,900 / 82,85 % 150,144 FR COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 5 653,210 218,332 / 38,36 % 565,321 FR GFB/1012- Greater forkbeard EU and international waters of X and XII 10,000 0,231 / 2,31 % 1,000 FR GFB/1234- Greater forkbeard EU and international waters of I, II, III and IV 10,000 1,122 / 11,22 % 1,000 FR GFB/567- Greater forkbeard EU and international waters of V, VI and VII 693,700 481,192 24,591 72,91 % 69,370 FR GFB/89- Greater forkbeard EU and international waters of VIII and IX 16,600 14,384 / 86,65 % 1,660 FR GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 490,740 368,921 / 75,18 % 49,074 FR HAD/07A. Haddock VIIa 94,590 0,072 / 0,08 % 9,459 FR HAD/2AC4. Haddock IV; Union waters of IIa 526,670 215,752 / 40,97 % 52,667 FR HAD/5BC6A. Haddock Union and international waters of Vb and VIa 138,310 66,913 / 48,38 % 13,831 FR HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 57,980 0,086 / 0,15 % 5,798 FR HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 6 500,400 6 386,416 / 98,25 % 113,984 FR HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 597,600 589,421 / 98,63 % 8,179 FR HKE/2AC4-C Hake Union waters of IIa and IV 1 201,280 1 038,359 / 86,44 % 120,128 FR HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 21 730,940 19 251,427 / 88,59 % 2 173,094 FR HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 22 206,900 15 999,364 3 510,648 87,86 % 2 220,690 FR HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 1 094,170 137,015 / 12,52 % 109,417 FR JAX/08C. Horse mackerel and associated by-catches VIIIc 328,110 1,788 / 0,54 % 32,811 FR LEZ/07. Megrims VII 6 732,380 3 389,510 / 50,35 % 673,238 FR LEZ/2AC4-C Megrims Union waters of IIa and IV 37,520 8,156 / 21,74 % 3,752 FR LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 971,560 127,294 / 6,46 % 197,156 FR LEZ/8ABDE. Megrims VIIIa, VIIIb, VIIId and VIIIe 1 085,470 919,510 / 84,71 % 108,547 FR LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 85,210 10,049 / 11,79 % 8,521 FR LIN/04-C. Ling Union waters of IV 198,390 179,877 / 90,67 % 18,513 FR LIN/1/2. Ling Union and international waters of I and II 12,890 11,298 / 87,65 % 1,289 FR LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 3 267,720 2 435,022 / 74,52 % 326,772 FR MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 913,710 177,262 / 19,40 % 91,371 FR NEP/07. Norway lobster VII 4 204,560 462,945 / 10,77 % 420,456 FR NEP/08C. Norway lobster VIIIc 13,460 0,925 / 6,87 % 1,346 FR NEP/2AC4-C Norway lobster Union waters of IIa and IV 27,080 0 / 0 % 2,708 FR NEP/5BC6. Norway lobster VI; Union and international waters of Vb 138,770 0 / 0 % 13,877 FR NEP/8ABDE. Norway lobster VIIIa, VIIIb, VIIId and VIIIe 4 284,550 2 801,545 / 65,39 % 428,455 FR PLE/07A. Plaice VIIa 16,000 0,062 / 0,39 % 1,600 FR PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 1 232,000 275,215 / 22,34 % 123,200 FR PLE/7DE. Plaice VIId and VIIe 2 917,240 2 532,598 / 86,81 % 291,724 FR PLE/7FG. Plaice VIIf and VIIg 155,700 154,863 / 99,46 % 0,837 FR PLE/7HJK. Plaice VIIh, VIIj and VIIk 50,700 50,693 / 99,99 % 0,007 FR POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 12 366,000 9 382,012 / 75,87 % 1 236,600 FR POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 4 107,400 2 931,744 / 71,38 % 410,740 FR RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 4 192,870 667,350 / 15,92 % 419,287 FR RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 120,390 0,057 / 0,05 % 12,039 FR SBR/678- Red Seabream EU and international waters of VI, VII and VIII 45,850 45,680 / 99,63 % 0,170 FR SOL/07D. Common sole VIId 3 105,560 2 481,903 / 79,92 % 310,556 FR SOL/07E. Common sole VIIe 361,000 349,116 / 96,71 % 11,884 FR SOL/24-C. Common sole Union waters of II and IV 755,910 674,588 / 89,24 % 75,591 FR SOL/7FG. Common sole VIIf and VIIg 69,850 58,570 / 83,85 % 6,985 FR SOL/7HJK. Common sole VIIh, VIIj and VIIk 79,680 61,838 / 77,61 % 7,968 FR SOL/8AB. Common sole VIIIa and VIIIb 3 724,200 3 716,200 / 99,79 % 8,000 FR USK/04-C. Tusk Union waters of IV 48,770 13,432 / 27,54 % 4,877 FR USK/1214EI Tusk Union and international waters of I, II and XIV 10,370 9,078 / 87,54 % 1,037 FR USK/567EI. Tusk Union and international waters of V, VI and VII 610,500 226,596 / 37,12 % 61,050 FR WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 19 448,900 11 485,997 424,434 61,24 % 1 944,890 FR WHG/07A. Whiting VIIa 1,330 0,336 / 25,26 % 0,133 FR WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 22,900 1,451 / 6,34 % 2,290 FR WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 12 894,890 7 041,728 / 54,61 % 1 289,489 IE ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 9,110 0 / 0 % 0,911 IE ANF/07. Anglerfish VII 3 766,730 3 351,000 / 88,96 % 376,673 IE ARU/34-C Greater silver smelt Union waters of III and IV 0,780 0 / 0 % 0,078 IE ARU/567. Greater silver smelt Union and international waters of V, VI and VII 0,880 0 / 0 % 0,088 IE BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 6,020 0,228 / 3,79 % 0,602 IE BOR/678- Boarfish Union and international waters of VI, VII and VIII 88 155,000 34 622,406 / 39,29 % 8 815,500 IE BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 113,010 0 / 0 % 11,301 IE COD/07A. Cod VIIa 154,410 147,634 / 95,61 % 6,776 IE COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 1 334,930 1 207,295 / 90,44 % 127,635 IE GFB/567- Greater forkbeard EU and international waters of V, VI and VII 32,670 26,975 / 82,57 % 3,267 IE GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 11,000 0 / 0 % 1,100 IE HAD/07A. Haddock VIIa 564,740 541,202 / 95,83 % 23,538 IE HAD/5BC6A. Haddock Union and international waters of Vb and VIa 687,990 644,742 / 93,71 % 43,257 IE HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 97,320 93,691 / 96,27 % 3,629 IE HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 2 106,100 2 097,103 / 99,57 % 8,997 IE HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 347,950 2 332,951 / 69,68 % 334,795 IE HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 2 888,220 2 597,795 / 89,94 % 288,822 IE LEZ/07. Megrims VII 3 466,610 2 412,958 / 69,61 % 346,661 IE LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 576,730 475,829 / 82,51 % 57,673 IE LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 662,250 586,987 / 88,64 % 66,225 IE NEP/07. Norway lobster VII 9 997,240 8 201,674 816,441 90,21 % 979,285 IE NEP/*07U16 Norway lobster VII (Porcupine Bank  Unit 16) 906,140 816,441 / 90,10 % 89,699 IE NEP/5BC6. Norway lobster VI; Union and international waters of Vb 231,710 50,579 / 21,83 % 23,171 IE PLE/07A. Plaice VIIa 858,780 123,109 / 14,34 % 85,878 IE PLE/7FG. Plaice VIIf and VIIg 50,000 49,104 / 98,21 % 0,896 IE POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 449,500 127,875 / 28,45 % 44,950 IE RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 31,770 0 / 0 % 3,177 IE RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 4,570 0 / 0 % 0,457 IE SOL/7HJK. Common sole VIIh, VIIj and VIIk 178,040 82,700 / 46,45 % 17,804 IE USK/567EI. Tusk Union and international waters of V, VI and VII 54,430 1,714 / 3,15 % 5,443 IE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 23 762,390 21 467,916 / 90,34 % 2 294,474 IE WHG/07A. Whiting VIIa 61,550 59,660 / 96,93 % 1,890 IE WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 112,240 102,481 / 91,31 % 9,759 IE WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 7 623,740 6 872,720 / 90,15 % 751,020 LT BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 1,000 0 / 0 % 0,100 LT COD/3DX32. Cod EU waters of Subdivisions 25-32 4 618,340 0 1 196,954 25,92 % 461,834 LT GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 11,000 0 / 0 % 1,100 LT RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 81,000 0 / 0 % 8,100 LT RNG/8X14- Roundnose grenadier EU and international waters of VIII, IX, X, XII and XIV 4,000 0 / 0 % 0,400 LV COD/3DX32. Cod EU waters of Subdivisions 25-32 6 082,300 0 1 998,200 32,85 % 608,230 NL ANF/07. Anglerfish VII 0,320 0 / 0 % 0,032 NL ANF/2AC4-C Anglerfish Union waters of IIa and IV 206,410 60,696 / 29,41 % 20,641 NL ARU/1/2. Greater silver smelt Union and international waters of I and II 21,070 0 / 0 % 2,107 NL ARU/567. Greater silver smelt Union and international waters of V, VI and VII 2 744,210 2 431,554 / 88,61 % 274,421 NL COD/07A. Cod VIIa 0,100 0 / 0 % 0,010 NL COD/07D. Cod VIId 54,000 46,681 / 86,45 % 5,400 NL COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 3,260 0 / 0 % 0,326 NL GFB/567- Greater forkbeard EU and international waters of V, VI and VII 33,900 0 / 0 % 3,390 NL HAD/07A. Haddock VIIa 0,020 0 / 0 % 0,002 NL HAD/2AC4. Haddock IV; Union waters of IIa 111,560 96,982 / 86,93 % 11,156 NL HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 19,260 19,219 / 99,79 % 0,041 NL HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 3 094,280 2 785,353 / 90,02 % 308,927 NL HKE/2AC4-C Hake Union waters of IIa and IV 91,100 53,889 / 95,33 % 9,111 NL HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 228,420 158,930 / 69,58 % 22,842 NL HKE/8ABDE. Hake VIIIa, VIIIb, VIIId and VIIIe 28,480 4,273 / 15,00 % 2,848 NL LEZ/2AC4-C Megrims Union waters of IIa and IV 29,760 1,980 / 6,65 % 2,976 NL LIN/04-C. Ling Union waters of IV 5,560 0 / 0 % 0,556 NL LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 0,130 0,084 / 64,62 % 0,013 NL NEP/2AC4-C Norway lobster Union waters of IIa and IV 1 315,930 1 145,066 / 87,02 % 131,593 NL NEP/5BC6. Norway lobster VI; Union and international waters of Vb 13,800 0 / 0 % 1,380 NL PLE/07A. Plaice VIIa 9,010 0 / 0 % 0,901 NL PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 42 870,700 27 810,886 / 64,87 % 4 287,070 NL POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 46,000 41,273 / 89,72 % 4,600 NL PRA/2AC4-C Northern prawn Union waters of IIa and IV 51,190 0,503 / 0,01 % 5,190 NL SOL/24-C. Common sole Union waters of II and IV 9 774,700 8 672,210 / 88,72 % 977,470 NL SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 0,390 0,220 / 56,41 % 0,039 NL SOL/7HJK. Common sole VIIh, VIIj and VIIk 26,900 0 / 0 % 2,690 NL WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 42 267,870 35 203,366 2 897,115 90,14 % 4 167,389 NL WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 771,230 695,271 / 90,15 % 75,959 PL COD/3DX32. Cod EU waters of Subdivisions 25-32 20 483,840 0 11 055,357 53,97 % 2 048,384 PT ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 184,000 178,716 / 97,13 % 5,284 PT BSF/8910- Black scabbardfish EU and international waters of VIII, IX and X 4 037,470 2 123,349 / 52,59 % 403,747 PT GFB/1012- Greater forkbeard EU and international waters of X and XII 40,000 10,358 / 25,90 % 4,000 PT GFB/89- Greater forkbeard EU and international waters of VIII and IX 10,000 7,463 / 74,63 % 1,000 PT HKE/8C3411 Hake VIIIc, IX and X; Union waters of CECAF 34.1.1 5 320,460 2 554,318 / 47,82 % 532,046 PT JAX/08C. Horse mackerel and associated by-catches VIIIc 1 367,130 1 366,057 / 99,92 % 1,073 PT JAX/09. Horse mackerel and associated by-catches IX 27 786,380 20 336,310 442,092 74,78 % 2 778,638 PT LEZ/8C3411 Megrims VIIIc, IX and X; Union waters of CECAF 34.1.1 104,620 103,550 / 98,98 % 1,070 PT LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 6,000 0,042 / 0,70 % 0,600 PT MAC/8C3411 Mackerel VIIIc, IX and X; Union waters of CECAF 34.1.1 8 405,500 8 053,498 / 95,81 % 352,002 PT NEP/9/3411 Norway lobster IX and X; Union waters of CECAF 34.1.1 168,300 152,311 / 90,50 % 15,989 PT SBR/09- Red Seabream EU and international waters of IX 177,420 79,447 1,021 45,35 % 17,742 PT SBR/10- Red Seabream EU and international waters of X 1 016,800 762,325 / 74,97 % 101,680 PT WHB/8C3411 Blue whiting VIIIc, IX and X; Union waters of CECAF 34.1.1 6 165,000 1 939,187 / 31,45 % 616,500 SE ANF/2AC4-C Anglerfish Union waters of IIa and IV 7,000 0,208 / 2,97 % 0,700 SE ARU/34-C Greater silver smelt Union waters of III and IV 35,000 0 / 0 % 3,500 SE COD/03AS. Cod Kattegat 35,000 34,905 / 99,73 % 0,095 SE COD/3DX32. Cod EU waters of Subdivisions 25-32 16 948,210 0 4 143,519 24,45 % 1 694,821 SE HAD/2AC4. Haddock IV; Union waters of IIa 47,850 23,282 / 48,66 % 4,785 SE HKE/3A/BCD Hake IIIa; Union waters of Subdivisions 22-32 207,840 25,222 / 12,14 % 20,784 SE LIN/04-C. Ling Union waters of IV 11,100 0,364 / 3,28 % 1,110 SE LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 18,730 14,674 / 78,34 % 1,873 SE NEP/3A/BCD Norway lobster IIIa; Union waters of Subdivisions 22-32 1 473,840 1 262,116 / 85,63 % 147,384 SE POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 438,000 432,438 / 98,73 % 5,562 SE PRA/2AC4-C Northern prawn Union waters of IIa and IV 83,130 0 / 0 % 8,313 SE SOL/3A/BCD Common sole IIIa; Union waters of Subdivisions 22-32 45,590 39,045 / 0 % 4,559 SE USK/04-C. Tusk Union waters of IV 6,660 0,003 / 0,05 % 0,666 SE USK/3A/BCD Tusk IIIa; Union waters of Subdivisions 22-32 7,770 0,576 / 7,41 % 0,770 SE WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 52,970 0,408 / 0,77 % 5,297 UK ALF/3X14- Alfonsinos EU and international waters of III, IV, V, VI, VII, VIII, IX, X, XII and XIV 10,110 0,485 / 4,80 % 1,011 UK ANF/07. Anglerfish VII 7 555,060 7 162,844 212,129 97,62 % 180,087 UK ANF/2AC4-C Anglerfish Union waters of IIa and IV 7 194,380 6 025,313 590,600 91,96 % 578,467 UK ARU/1/2. Greater silver smelt Union and international waters of I and II 43,360 0 / 0 % 4,336 UK ARU/34-C Greater silver smelt Union waters of III and IV 17,790 0 / 0 % 1,779 UK ARU/567. Greater silver smelt Union and international waters of V, VI and VII 19,570 0 / 0 % 1,957 UK BLI/5B67- Blue ling Union and international waters of Vb, VI, VII 355,360 286,839 / 80,72 % 35,536 UK BOR/678- Boarfish Union and international waters of VI, VII and VIII 8 103,000 34,800 / 0,43 % 810,300 UK BSF/56712- Black scabbardfish EU and international waters of V, VI, VII and XII 180,190 112,166 / 62,25 % 18,019 UK COD/07A. Cod VIIa 91,040 78,557 / 86,29 % 9,104 UK COD/07D. Cod VIId 158,520 155,734 / 98,24 % 2,786 UK COD/7XAD34 Cod VIIb, VIIc, VIIe-k, VIII, IX and X, Union waters of CECAF 34.1.1 619,350 469,211 / 75,76 % 61,935 UK GFB/567- Greater forkbeard EU and international waters of V, VI and VII 587,910 146,521 / 24,92 % 58,791 UK GHL/2A-C46 Greenland halibut Union waters of IIa and IV, Union and international waters of Vb and VI 536,600 327,874 / 61,10 % 53,660 UK HAD/07A. Haddock VIIa 637,500 425,948 / 66,82 % 63,750 UK HAD/2AC4. Haddock IV; Union waters of IIa 29 876,690 25 772,724 4 013,973 99,70 % 89,993 UK HAD/6B1214 Haddock Union and international waters of VIb, XII and XIV 1 176,780 1 152,102 / 97,90 % 24,678 UK HAD/7X7A34 Haddock VIIb-k, VIII, IX and X; Union waters of CECAF 34.1.1 814,730 784,858 / 96,33 % 29,872 UK HER/5B6ANB Herring Union and international waters of Vb, VIb and VIaN 18 539,550 16 998,777 / 91,69 % 1 540,773 UK HKE/2AC4-C Hake Union waters of IIa and IV 3 015,000 2 765,598 / 91,73 % 249,402 UK HKE/571214 Hake VI and VII; Union and international waters of Vb; international waters of XII and XIV 7 130,780 6 723,018 163,332 96,57 % 244,430 UK LEZ/07. Megrims VII 3 134,650 2 922,057 / 93,22 % 212,593 UK LEZ/2AC4-C Megrims Union waters of IIa and IV 2 185,360 1 468,449 / 67,19 % 218,536 UK LEZ/56-14 Megrims Union and international waters of Vb; VI; international waters of XII and XIV 1 395,930 560,063 / 40,12 % 139,593 UK LIN/04-C. Ling Union waters of IV 2 152,300 2 018,075 / 93,76 % 134,225 UK LIN/1/2. Ling Union and international waters of I and II 8,890 0,494 / 5,56 % 0,889 UK LIN/3A/BCD Ling IIIa; Union waters of IIIbcd 5,000 0 / 0 % 0,500 UK LIN/6X14. Ling Union and international waters of VI, VII, VIII, IX, X, XII and XIV 2 973,980 2 718,859 / 91,42 % 255,121 UK NEP/07. Norway lobster VII 7 794,800 6 438,547 96,881 83,84 % 779,480 UK NEP/2AC4-C Norway lobster Union waters of IIa and IV 13 822,990 11 158,857 / 80,73 % 1 382,299 UK NEP/5BC6. Norway lobster VI; Union and international waters of Vb 16 682,850 12 715,768 / 76,22 % 1 668,285 UK PLE/07A. Plaice VIIa 351,960 58,531 / 16,63 % 35,196 UK PLE/2A3AX4 Plaice IV; Union waters of IIa; that part of IIIa not covered by the Skagerrak and the Kattegat 26 216,800 16 856,415 424,477 65,92 % 2 621,680 UK PLE/7FG. Plaice VIIf and VIIg 28,300 24,516 / 86,63 % 2,830 UK PLE/7HJK. Plaice VIIh, VIIj and VIIk 16,000 15,010 / 93,81 % 0,990 UK POK/2A34. Saithe IIIa and IV; Union waters of IIa, IIIb, IIIc and Subdivisions 22-32 8 809,400 8 612,835 / 97,77 % 196,565 UK POK/56-14 Saithe VI; Union and international waters of Vb, XII and XIV 3 893,580 3 325,546 / 85,41 % 389,358 UK PRA/2AC4-C Northern prawn Union waters of IIa and IV 581,070 0,100 / 0,02 % 58,107 UK RNG/5B67- Roundnose grenadier EU and international waters of Vb, VI, VII 227,290 7,150 / 3,15 % 22,729 UK SOL/07D. Common sole VIId 721,820 648,752 / 89,88 % 72,182 UK SOL/07E. Common sole VIIe 522,400 509,613 / 97,55 % 12,787 UK SOL/24-C. Common sole Union waters of II and IV 929,420 842,055 / 90,60 % 87,365 UK SOL/7FG. Common sole VIIf and VIIg 255,250 252,487 / 98,92 % 2,763 UK SOL/7HJK. Common sole VIIh, VIIj and VIIk 88,980 53,619 / 60,26 % 8,898 UK USK/04-C. Tusk Union waters of IV 106,530 60,518 / 56,81 % 10,653 UK USK/1214EI Tusk Union and international waters of I, II and XIV 7,400 7,371 / 99,61 % 0,029 UK USK/567EI. Tusk Union and international waters of V, VI and VII 290,480 67,029 / 23,08 % 29,048 UK WHB/1X14 Blue whiting Union and international waters of I, II, III, IV, V, VI, VII, VIIIa, VIIIb, VIIId, VIIIe, XII and XIV 28 430,200 27 810,875 / 97,82 % 619,325 UK WHG/07A. Whiting VIIa 21,170 10,929 / 51,62 % 2,117 UK WHG/56-14 Whiting VI, Union and international waters of Vb, international waters of XII and XIV 183,410 105,259 / 57,39 % 18,341 UK WHG/7X7A-C Whiting VIIb, VIIc, VIId, VIIe, VIIf, VIIg, VIIh, VIIj and VIIk 1 646,500 1 404,308 / 85,29 % 164,650 (1) Quotas available to a Member State pursuant to the relevant fishing opportunities Regulations after taking into account exchanges of fishing opportunities in accordance with Article 16(8) of Regulation (EU) No 1380/2013 (OJ L 354, 28.12.2013, p. 22), quota transfers in accordance with Article 4(2) of Council Regulation (EC) No 847/96 and/or reallocation and deduction of fishing opportunities in accordance with Articles 37 and 105 of Council Regulation (EC) No 1224/2009 (OJ L 343, 22.12.2009, p. 1).